*799The defendant moved to be resentenced pursuant to CPL 440.46, a statute which extended the availability of reduced sentencing under the Drug Law Reform Act of 2004 (L 2004, ch 738) to individuals convicted of class B drug felonies (see L 2004, ch 738, § 23; L 2005, ch 643, § 1). Following a hearing, the Supreme Court denied the motion.
The defendant is a repeat felony offender with a lengthy criminal history dating back to 1979, which includes four felony drug convictions. He also has incurred 32 disciplinary infractions while incarcerated and has repeatedly failed mandated drug treatment programs while in prison. Under these circumstances, the Supreme Court providently exercised its discretion in determining that substantial justice dictated that the defendant’s motion should be denied (see CPL 440.46 [3]; L 2004, ch 738; People v Murray, 89 AD3d 567 [2011]; People v Colon, 77 AD3d 849, 850 [2010]). Dillon, J.P, Florio, Chambers and Roman, JJ., concur.